Citation Nr: 0627764	
Decision Date: 09/05/06    Archive Date: 09/12/06

DOCKET NO.  05-03 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma to the lower jaw.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1946 to February 1948 and from October 1950 to July 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In September 2004, the veteran appeared at a hearing before a 
Decision Review Officer. In August 2006, he appeared at a 
hearing before the undersigned Acting Veterans Law Judge.  
Transcripts of the hearings are in the claims folder.   


FINDING OF FACT

Residuals of dental trauma to the lower jaw are not currently 
shown.


CONCLUSION OF LAW

Residuals of dental trauma to the lower jaw were not incurred 
in service. 38U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.381 (2005).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 



Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication  VCAA notice by letters, 
dated in March 2003 and August 2003.  In the notices the 
veteran was informed of the type of evidence needed to 
substantiate the claim, namely, evidence of incurrence of 
traumatic injury to the lower jaw.  The veteran was also 
informed that VA would obtain service records, VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was also asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notices included the general 
provision for the effective date of the claim for service 
connection, that is, the date of receipt of the claim.

As for content of the above the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. 


Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet.App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable)

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  All identified records deemed 
relevant to the current claim have been obtained and the 
veteran has not identified any additional evidence pertinent 
to the claim, not already of record.  As there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131. 

The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381. 

Each defective or missing tooth and each disease of the teeth 
and periodontal tissues are separately adjudicated to 
determine whether the condition was incurred or aggravated in 
line of duty during active service and when applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma.  38 C.F.R. § 3.381.

Analysis 

In statements and in testimony, the veteran asserts that he 
sustained dental trauma to the lower jaw in 1953, when on a 
crash dive on a submarine in the North Atlantic he was hit in 
the face by the hatch cover when clearing the bridge, and 
that three teeth were removed and one repaired. 

The service medical records disclose that in 1953, upper 
teeth 7, 9, and 10 were removed.  On examination in December 
1956, upper teeth 7, 8, 9, and 10 were missing.  There is no 
documentation of dental trauma to the lower jaw. 

After service, in March 1988, the RO granted service-
connection due to trauma for upper teeth 7, 8, 9, and 10. 

VA and private records disclose that in August 2001 X-rays 
revealed a root fracture on tooth 18.  In December 2002, 
tooth 18 was extracted, which was not associated with dental 
trauma to the lower jaw during service.  Other dental 
records, covering the period from 1969 to 1989, reveal 
extensive dental work, but are not shown to have been the 
result of dental trauma to the lower jaw during service. 

In the absence of documentation of any current residuals of 
dental trauma to the lower jaw, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence of current residuals of dental trauma to the lower 
jaw, the preponderance of the evidence is against the claim, 
and the benefit-of-the- doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).





ORDER

Service connection for residuals of dental trauma to the 
lower jaw is denied.





____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


